MEMORANDUM **
Jagdeep Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review *573the IJ’s and BIA’s decision for substantial evidence. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the IJ’s and BIA’s decision that petitioner failed to establish past persecution or a well-founded fear of future persecution based on an enumerated ground. Because petitioner was arrested because police suspected that he was aiding militants or knew information about militant activity, and there is no evidence in the record that he was arrested based on an enumerated ground, he fails to establish eligibility for asylum. See id.
Substantial evidence supports the IJ’s and BIA’s denial of petitioner’s withholding of removal claim based on a failure to show nexus. See id. at 483-84, 112 S.Ct. 812.
Finally, substantial evidence also supports the IJ’s and BIA’s conclusion that petitioner failed to show that it was more likely than not that he will be tortured if returned to India. See Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.